DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Due to the amendments, the arguments regarding the rejection of claims under 35 USC 103 are rendered moot. Updated rejection is recited below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-17 are rejected under 35 USC 103 as being unpatentable over US Patent Application Pub. US 2010/0131883 to Linthicum et al. (Linthicum) in view of US Patent Application Pub. US 2008/0040161 A1 to Faux et al. (“Faux”) in further view of US Patent Application Pub. US 2016/0203277 A1 to Okabe et al. (“Okabe”):
Regarding claim 2:
Linthicum recites a method of generating a user interface, the method comprising ( [0085]- a user interface is used to monitor a patient’s health progress and vital information): 
identifying two or more historical … records containing a data item, the data item related to at least one non-dental feature of a patient's anatomy ([0121]- when looking at a data item, the original examination report (the report being interpreted as a historical record for the patient) that has this non-dental feature (blood pressure) can be identified. When selecting another data point, another original document that was used to generate the data graph could show on display, thus the user identifying two historical records); 
determining a state of the data item in the historical … data records; ([0112], Figure 7- the state of the recorded data can be shown as shaded colors of green or red. Figure 7 shows the interface that is generated with data item features and indicates that the system determined the status of data items from the original historical reports.)
generating a graphical user interface, the graphical user interface displaying an interactive graphical representation of a medical note, the interactive graphical representation comprising a note data record; ([0112]- Figure 7 shows show a representation of viewable lab results (interpreted to be the medical note), the value of each lab result being interactive)
displaying the data item in the displayed interactive graphical representation in a font color defined by the determined state ([0112], Figure 7- the state of the recorded data can be 
generating a data-item selectable control linked to the data item in the graphical user interface and the identified two or more historical … records, each of the linked two or more historical … records containing the data item ( [0118]- the system can generate a thumbnail view of the trend of blood pressure data when hovering over or clicking the BP reading  (this is interpreted as generating a data-item selectable control from information from the historical records containing the data).)
Linthicum however does not explicitly teach:
[historical] note [data record]
upon actuation of the data-item selectable control, generating two or more note data record selectable controls, each note data record selectable control being associated with at least one of the historical … data records that includes the data item, and none of the data record selectable controls being associated with a historical note data record not containing the medical finding
Faux however teaches that it was well known in the art of clinical documentation that when generating a user interface for tracking the historical progression of a patient, the displayed information can be derived from medical sources relevant to the patient such as medical notes (this is interpreted as the note being historical) [0072].
Therefore, it would have been obvious to one of ordinary skill in the art of clinical documentation as of the filing date of the claimed invention to modify the use of the examination report in the UI generation of Linthicum to include the use of historical medical notes, as taught by Faux, in order to provide easier access of relevant medical information. 
Okabe further teaches that it was well known in the art of clinical documentation that medical historical data can be retrieved from multiple data histories from the patient EMR and includes medical findings [0063].  When the system has an interface with selectable controls when managing the examination process for a patient, a data item selectable control can create two or more note data record selectable controls that are generated in the UI. Each of the three controls are associated with the examination process of the patient which came from data from the patient’s EMR [Figure 32], [0197],[0202].
Therefore, it would have been obvious to one of ordinary skill in the art of clinical documentation as of the filing date of the claimed invention to modify the use of the examination report in the UI generation of Linthicum/Faux to include the multiple selectable controls of Okabe because it provides better ease of use of selecting data for a user.

Regarding claim 3:
Linthicum/Faux/Okabe discloses all of the limitations of Claim 2. Linthicum further recites wherein generating a data-item selectable control is performed automatically upon entry of the new data item ([0110]- a user can add or modify data points that was collected (a user could add data such as blood pressure), and thereafter can bring up a query or comparison to other data points (a selectable control).).

Regarding claim 4:
Linthicum/Faux/Okabe discloses all of the limitations of Claim 2. Linthicum further recites wherein generating a data-item selectable control occurs when the data item is displayed 

Regarding claim 5:
Linthicum/Faux/Okabe discloses all of the limitations of Claim 2. Linthicum further recites wherein generating a data-item selectable control occurs when a template is loaded that includes the data item as a suggested data item ([0108]- a template or arrangement of the UI can show different health data (such as BP, pulse rate) can be arranged on the UI and can be selected by the user for further retrieval of data. The color coding can suggest and indicate which health data is of higher importance.).

Regarding claim 6:
Linthicum/Faux/Okabe discloses all of the limitations of Claim 2. Linthicum further recites wherein generating a data-item selectable control is performed automatically ([0114]- a user interface can utilize the cursor to view the data and quickly see the relevant data and immediate clues.).

Regarding claim 7:
Linthicum/Faux/Okabe discloses all of the limitations of Claim 2. Linthicum further recites further comprising: receiving a second input to select at least one of the note selectable controls; and displaying the historical … data record including the data item in the user interface ([0108]- multiple health data can be seen, and a second input can be used to select a 
Linthicum however does not explicitly teach:
[historical] note [data record]
Faux however teaches that it was well known in the art of clinical documentation that when generating a user interface for tracking the historical progression of a patient, the displayed information can be derived from medical sources relevant to the patient such as medical notes (this is interpreted as the note being historical) [0072].
Therefore, it would have been obvious to one of ordinary skill in the art of clinical documentation as of the effective filing date of the claimed invention to modify the use of the examination report in the UI generation of Linthicum/Faux/Okabe to include the use of historical medical notes, as taught by Faux, in order to provide easier access of relevant medical information. 

Regarding claim 8:
Linthicum/Faux/Okabe discloses all of the limitations of Claim 2. Linthicum further recites further comprising wherein displaying the note selectable control further comprises displaying a date of the historical … data record associated with the selectable control ([0068]- the interface has a widget that can show documents associated with the patient, and these selected documents can show information such as the date of a medical visit (date of historical note data).)
Linthicum however does not explicitly teach:
[historical] note [data record]
Faux however teaches that it was well known in the art of clinical documentation that when generating a user interface for tracking the historical progression of a patient, the displayed information can be derived from medical sources relevant to the patient such as medical notes (this is interpreted as the note being historical) [0072].
Therefore, it would have been obvious to one of ordinary skill in the art of clinical documentation as of the effective filing date of the claimed invention to modify the use of the examination report in the UI generation of Linthicum/Faux/Okabe to include the use of historical medical notes, as taught by Faux, in order to provide easier access of relevant medical information. 

Regarding claim 9:
Linthicum recites a method of generating a user interface, the method comprising: generating a graphical user interface, the graphical user interface displaying an interactive graphical representation of a medical note, the interactive graphical representation comprising a first … data record and a data item selectable control, the first note data record selected from a plurality of note data records [0112]- Figure 7 shows show a representation of viewable lab results (interpreted to be the medical note), the value of each lab result being interactive with multiple points of data records);
Displaying a data item in the displayed first note data record, the data item representing a medical finding related to a non- dental feature of a patient's anatomy ([0085]- a user interface is used to monitor a patient’s health progress and vital information. [0121]- when looking at a data item, the original examination report (the report being interpreted as a , 
the medical finding relating to a characteristic of the patient, the data item being displayed in a font; 
and assigning a color to the font for each data item, wherein the color indicates the state of the medical finding identified by the data item ([0112], Figure 7- Figure 7 shows a generated UI with patient medical findings (includes blood pressure which is a non-dental feature of a patient’s anatomy). The font of the numbers of the health data can be assigned different colors of shades of red and green, and this indicates the status of the medical finding. [0112]- The font of the numbers of the health data can be assigned different colors of shades of red and green, and this indicates the status of the medical finding. [0121]- this data comes from the medical data of the examination report (the report being interpreted as the historical record).), 
Linthicum however does not explicitly teach:
[historical] note [data record]
upon actuation of the data-item selectable control, generating two or more note data record selectable controls, each note data record selectable control linked to a note data record in the plurality of note data records and containing the medical finding, none of the selectable controls linked to a note data record in the plurality of note data records not containing the medical finding;
Faux however teaches that it was well known in the art of clinical documentation that when generating a user interface for tracking the historical progression of a patient, the displayed 
Therefore, it would have been obvious to one of ordinary skill in the art of clinical documentation as of the effective filing date of the claimed invention to modify the use of the examination report in the UI generation of Linthicum to include the use of historical medical notes, as taught by Faux, in order to provide easier access of relevant medical information. 
Okabe further teaches that it was well known in the art of clinical documentation that medical historical data can be retrieved from multiple data histories from the patient EMR and includes medical findings [0063].  When the system has an interface with selectable controls when managing the examination process for a patient, a data item selectable control can create two or more note data record selectable controls that are generated in the UI. Each of the three controls are associated with the examination process of the patient which came from data from the patient’s EMR [Figure 32], [0197],[0202].
Therefore, it would have been obvious to one of ordinary skill in the art of clinical documentation as of the filing date of the claimed invention to modify the use of the examination report in the UI generation of Linthicum/Faux to include the multiple selectable controls of Okabe because it provides better ease of use of selecting data for a user.

Regarding claim 10:
Linthicum/Faux/Okabe discloses all of the limitations of Claim 9. Linthicum further recites wherein the color is selected from a group of two or more colors, each color representing a different state of the medical finding ([0112]- state of medical finding can be in shades of green or red, depending on how far they deviate from threshold values of normal results).

Regarding claim 11:
Linthicum/Faux/Okabe discloses all of the limitations of Claim 9. Linthicum further recites wherein the color is selected from a first color indicative of an abnormal finding and a second color indicative of a normal finding ([0112]- red font color indicates abnormal lab results, green represents within normal findings).

Regarding claim 12:
Linthicum/Faux/Okabe discloses all of the limitations of Claim 9. Linthicum further recites further comprising displaying a second … data record including the data item ([0108]- different values such as BP and temperature can be shown on the UI and each are assigned an indicator. Selecting the indicator will display a data record showing where the result data came from).
Linthicum however does not explicitly teach:
note [data record]
Faux however teaches that it was well known in the art of clinical documentation that when generating a user interface for tracking the historical progression of a patient, the displayed information can be derived from medical sources relevant to the patient such as medical notes (this is interpreted as the note being historical) [0072].
Therefore, it would have been obvious to one of ordinary skill in the art of clinical documentation as of the effective filing date of the claimed invention to modify the use of the examination report in the UI generation of Linthicum/Faux/Okabe to include the use of 

Regarding claim 13:
Linthicum/Faux/Okabe discloses all of the limitations of Claim 9. Linthicum further recites wherein a font for the data item in the first … data record is a first color, and the font for the data item in the second record is a second color ([0112], Figure 7- the color indicating normality of lab results can be different for each lab result).
Linthicum however does not explicitly teach:
note [data record]
Faux however teaches that it was well known in the art of clinical documentation that when generating a user interface for tracking the historical progression of a patient, the displayed information can be derived from medical sources relevant to the patient such as medical notes (this is interpreted as the note being historical) [0072].
Therefore, it would have been obvious to one of ordinary skill in the art of clinical documentation as of the effective filing date of the claimed invention to modify the use of the examination report in the UI generation of Linthicum/Fax/Okabe to include the use of historical medical notes, as taught by Faux, in order to provide easier access of relevant medical information. 

Regarding claim 14:
Linthicum recites a method of generating a user interface, the method comprising: generating a graphical user interface, the graphical user interface displaying an interactive graphical representation of a medical note, the graphical representation  comprising a first … data record and a data item selectable control displayed in a first frame, 
Displaying a data item in the displayed first note data record, the data item relating to at least one non-dental feature of a patient's anatomy (Figure 6-as shown in the UI, a note data record can be displayed in another window or frame. This data can be blood pressure, and is not a dental feature of a patient’s anatomy); 
receiving an input identifying the data item of the first … data record; determining whether the data item is included in at least a second … data record in a plurality of note data records; ([0108]- The color coding and size of the indicators of the health data can be used to identify the data item of the first note data record. Since multiple data records can be shown by use of the selection of an indicator, a second note data record can be shown on the UI by means of showing the document where the health data came from. Selection of an indicator retrieves data, results and/or documents used to generate the information for the indicator); 
 linking the selectable control to the data item; and altering the display of the data item in the first frame while the first … data record is being displayed in the first frame (As shown in Figure 6, a selection of a data alters the display of the data item in the first frame while the first note data record is being displayed as shown in step 625 in Figure 6.) 
Linthicum however does not explicitly teach:
note [data record]
upon determining whether the data item is included in at least a second … data record, generating a selectable control for each note data record containing the data item, each selectable control linked to a note data record in the plurality of note data records and containing the medical finding, none of the selectable controls linked to a note data record in the plurality of note data records not containing the medical finding 
Faux however teaches that it was well known in the art of clinical documentation that when generating a user interface for tracking the historical progression of a patient, the displayed information can be derived from medical sources relevant to the patient such as medical notes (this is interpreted as the note being historical) [0072].
Therefore, it would have been obvious to one of ordinary skill in the art of clinical documentation as of the effective filing date of the claimed invention to modify the use of the examination report in the UI generation of Linthicum to include the use of historical medical notes, as taught by Faux, in order to provide easier access of relevant medical information. 
Okabe further teaches that it was well known in the art of clinical documentation that medical historical data can be retrieved from multiple data histories from the patient EMR and includes medical findings [0063].  When the system has an interface with selectable controls when managing the examination process for a patient, a data item selectable control can create two or more note data record selectable controls that are generated in the UI. Each of the three controls are associated with the examination process of the patient which came from data from the patient’s EMR [Figure 32], [0197],[0202].
Therefore, it would have been obvious to one of ordinary skill in the art of clinical documentation as of the filing date of the claimed invention to modify the use of the examination report in the UI generation of Linthicum/Faux to include the multiple selectable controls of Okabe because it provides better ease of use of selecting data for a user.

Regarding claim 15:
Linthicum/Faux discloses all of the limitations of Claim 14. Linthicum further recites wherein receiving an input comprises receiving an entry of a new data item ([0110]- new data item can be inputted into the range of data).

Regarding claim 16:
Linthicum/Faux discloses all of the limitations of Claim 14. Linthicum further recites wherein receiving an input comprises identifying a previously entered data item ([0110]- putting a new data point can be used to compare and evaluate trends the historical data, thus identifying a previously entered data item.).

Regarding claim 17:
Linthicum recites a method of generating a user interface, the method comprising: generating a graphical user interface displaying an interactive graphical representation of a medical note corresponding to an encounter with a patient, the graphical representation containing a data-item selectable control; ([0121]- examination report can be show on the UI.  [0112], Figure 7- Figure 7 shows a generated UI with patient medical findings. A patient getting a lab test to obtain these values can be considered as an encounter with the patient, and thus the examination report would correspond to an encounter with the patient. Figure 6 in one embodiment shows the lab result can be a selectable control ), 
Displaying a data item in the graphical representation, the data item identifying the medical finding associated with the patient, the medical finding relating to a non-dental feature of a patient's anatomy ([0112], Figure 7- Figure 7 shows a generated UI with patient medical findings (includes blood pressure which is a non-dental feature of a patient’s anatomy).); and 
displaying the data item with a color in the graphical user interface, the color identifying a state of the medical finding associated with the patient, the color indicating the status of the medical finding relative to the same medical finding on at least on historical … record ([0112], Figure 7- Figure 7 shows a generated UI with patient medical findings (includes blood pressure which is a non-dental feature of a patient’s anatomy). The font of the numbers of the health data can be assigned different colors of shades of red and green, and this indicates the status of the medical finding. [0121]- examination report where the historical data trends come from can be show on the UI.).
Linthicum however does not explicitly teach:
note [ record]
Faux however teaches that it was well known in the art of clinical documentation that when generating a user interface for tracking the historical progression of a patient, the displayed information can be derived from medical sources relevant to the patient such as medical notes (this is interpreted as the note being historical) [0072].
Therefore, it would have been obvious to one of ordinary skill in the art of clinical documentation as of the effective filing date of the claimed invention to modify the use of the examination report in the UI generation of Linthicum to include the use of historical medical notes, as taught by Faux, in order to provide easier access of relevant medical information. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE B SIOZOPOULOS whose telephone number is (571)272-6719.  The examiner can normally be reached on Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/CONSTANTINE B. SIOZOPOULOS/
Examiner
Art Unit 3686



/HIEP V NGUYEN/Primary Examiner, Art Unit 3686